Citation Nr: 1047727	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-09 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for balanitis, claimed as 
secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

1.  The Veteran's assertions are not credible.

2.  Although the Veteran has asserted that he has balanitis as a 
result of his service-connected diabetes, the persuasive medical 
evidence of record indicates that he does not have a current 
diagnosis of balanitis, and his prior balanitis was not a result 
of active duty or other service connected disability.


CONCLUSION OF LAW

Balanitis was neither incurred in nor aggravated by military 
service or other service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
July 2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In September 2006 the Veteran was mailed a letter providing him 
with appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
the appropriate VA examination.  The Veteran has not identified 
any outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of balanitis.  The 
June 1975 separation examination report reflects that the Veteran 
had a normal genitourinary system.

A VA outpatient record from March 2004 reflects that the Veteran 
had a chronic inflammation of the foreskin.  The diagnosis was a 
history of balanitis.  A VA treatment provider noted in 
April 2004 that the Veteran had a phimosis and desired a 
circumcision.  The circumcision was performed in May 2004.  A 
urology note from June 2004 indicates that the Veteran was 
healing well.

In June 2005, the Veteran submitted his claim for service 
connection for balanitis.

In September 2005, the Veteran remarked that the hospital had put 
him on a medication which controlled his blood sugar, and he 
rarely had to use the high-powered cream he had previously been 
prescribed for balanitis.

On VA examination in January 2007, the examiner reviewed the 
Veteran's history and noted that he had not been treated with 
antifungal medications for at least two years.  It was noted that 
the Veteran currently used a topical corticosteroid cream on his 
penis.  Objective examination of the genitalia revealed redundant 
foreskin.  The examiner observed some mild erythema of the distal 
foreskin adjacent to the corona of the penis.  The examiner 
opined that the Veteran's current complaints of symptoms seemed 
to be out of proportion to the physical findings.

The examiner created an addendum to his opinion in February 2007 
and remarked that he had reviewed the claims file.  He noted that 
the Veteran claimed that he had balanitis for four or five years 
and was treated with numerous medications without improvement.  
In reviewing the medical records, the examiner found a reference 
to a diagnosis of balanitis, but no records of treatment for 
balanitis.  He noted that the Veteran's circumcision was 
performed because of redundant foreskin.  The examiner remarked 
that while the Veteran claimed that he had balanitis secondary to 
his diabetes mellitus, at the time the Veteran was experiencing 
the balanitis, his diabetes was well-controlled.  The examiner 
said that at the January 2007 examination, the Veteran did not 
have any evidence of ongoing balanitis.  There were no 
significant skin adhesions.  Based on the information available, 
the examiner opined that the Veteran's prior balanitis was 
secondary to redundant foreskin and not diabetes mellitus.

Analysis

Initially, the Board notes that service connection is in effect 
for several disabilities, to include diabetes mellitus, evaluated 
as 20 percent disabling.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that the Veteran has had any 
medical training.  As such, his statements are considered lay 
evidence.  He is competent to testify as to the presence of 
lesions on his penis, as they are readily identifiable through 
casual observation.  However, the Board notes that personal 
interest may affect the credibility of the evidence.  See 
Cartwright  at 25 (1991).  Here, the Veteran's statements are not 
supported by the medical evidence of record.  While the VA 
treatment records indicate that the Veteran had a history of 
balanitis and underwent a circumcision in 2004, the VA treatment 
records from June 2005 (the date the Veteran filed his claim) 
through the present time are negative for any signs or treatment 
for balanitis.  In fact, when specifically examined in 
January 2007, a VA examiner found not evidence of balanitis.  As 
the Veteran's present statements are not supported by the other 
evidence of record, the Board finds them to not be credible and 
of low probative weight.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 
(2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on 
other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).  

The January 2007 VA examination report and February 2007 addendum 
were prepared by a medical doctor and as such constitute 
competent medical evidence.  Within the VA examination report and 
addendum, the doctor discussed the Veteran's assertions and the 
results of his examination of the Veteran.  Nothing within the 
examination report appears to be contradicted by the other 
medical evidence of record.  The examiner also accounted for the 
Veteran's statements.  For these reasons, the Board finds the 
January 2007 VA examination report and February 2007 addendum 
credible and of greater probative weight than the statements 
offered by the Veteran.

Significantly, the January 2007 VA opinion and February 2007 
addendum constitute the only opinion to address the relationship 
between the Veteran's claimed disorder and the service-connected 
diabetes, and the Veteran has not identified, presented, or 
alluded to the existence of a contrary medical opinion- i.e., one 
that, in fact, establishes a relationship between his claimed 
balanitis and service connected diabetes.

The Board has reviewed the Internet printout submitted by the 
Veteran relating to balanitis and diabetes.  The Court has held 
that "[g]enerally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive'".  Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 
Vet. App. 314, 317 (1998)).  As the submitted article is not 
specific to the Veteran, the Board finds it to be of minimal 
persuasive value regarding his specific claim.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran 
currently has the disability for which service connection is 
sought (see VA treatment records from 2005 through the present; 
see also January 2007 VA examination report and February 2007 
addendum), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claims for service connection for balanitis must be denied 
whether considered on either a direct or secondary basis, because 
the first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for 
service connection for balanitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for balanitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


